PUBLISH
                  IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         __________________________
                                                                  FILED
                            Nos. 96-4298 and 97-5316  U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                          _________________________          12/08/99
                                                          THOMAS K. KAHN
                        D.C. Docket No.   92-571-CR-WDF       CLERK

UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,
versus

PERDRO HIDALGO, a.k.a. Pedro Hidalgo, a.k.a. Peter Hidalgo,
a.k.a. Pedro Alvarez, a.k.a. Pedro Alvarez-Hidalgo, a.k.a. “Petey”,
a.k.a. “El Flaco”, SAMUEL OLIVERA, a.k.a. El Bobo,
ANDRES CAMPILLO, a.k.a. Andy,

                                                          Defendants-Appellants.

                              __________________

                                  No. 97-5310
                             ___________________
                         D.C. Docket No. 92-571-cr-WDF


UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

         versus

ANDRES CAMPILLO, a.k.a. Andy,

                                                          Defendant-Appellant.
                             __________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                          __________________________
                                 (December 8, 1999)


Before EDMONDSON and BARKETT, Circuit Judges, and COHILL*, Senior
District Judge.

BARKETT, Circuit Judge:

       Appellants Peter Hidalgo, Samuel Olivera, and Andres Campillo appeal their

convictions and sentences on multiple federal drug and firearm charges. For a

variety of reasons, each appellant seeks to have his conviction overturned and his

sentence vacated. Based upon the record in this case and having considered the

argument of the parties, we find no reversible error.

       We find one sentencing issue meriting discussion. Appellants contend that

the district court erred in enhancing their sentence by two levels for “restraint of a

victim” under § 3A1.3 of the Federal Sentencing Guidelines. The victim in this

case was a co-conspirator who was suspected of betraying the other defendants,

and who rejoined the conspiracy after he was released. The appellants argue that,

as a matter of law, a co-conspirator may not be considered a victim under this


       *
        Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of
Pennsylvania, sitting by designation.

                                               2
provision in the guidelines. We disagree, finding that the guideline provision

allowing enhancement for restraint of a victim contemplates the restraint of any

victim, co-conspirator or otherwise. Accordingly, we affirm the appellants’

convictions and sentences.

      AFFIRMED




                                         3